Citation Nr: 1828726	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date earlier than March 1, 2002 for the grant of service connection for chronic fatigue syndrome (CFS).


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1989 and from January 1991 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in February 2017.  This hearing was postponed and rescheduled for March 2018.  The Veteran failed to report for this hearing and has since provided no explanation.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran filed an original service connection claim for chronic fatigue syndrome in March 1993.  The AOJ denied the service connection claim for chronic fatigue syndrome in an August 1993 rating decision.  An August 1993 notification letter was sent to the Veteran notifying him of his appellate rights.  He did not submit a notice of disagreement to the August 1993 rating decision nor was new and material evidence received within one year after notification of the rating decision.

2.  A March 2004 rating decision granted service connection for chronic fatigue syndrome, effective March 1, 2002, which is prior to the date the claim was received.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for the assignment of an effect date earlier than March 1, 2002 for the grant of service connection for chronic fatigue syndrome have not been met.  38 U.S.C §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date of the original service connection claim and that he met all elements of service connection when he filed his original claim for service connection for CFS.  The Board acknowledges the Veteran's contentions; however such contentions are not grounds for an earlier effective date.  The August 1993 rating decision became final when the Veteran did not submit a timely notice of disagreement and no new and material evidence was received within one year of his notification of the rating decision.  

Unless specifically provided otherwise in the statute, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date for a grant of service connection for a reopened claim after a final prior disallowance shall be the date of the receipt of the application to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.

In the instant case, a March 2004 rating decision granted service connection for chronic fatigue syndrome (CFS) effective March 1, 2002.  The Veteran initiated a claim in April 2010 requesting review of his original effective date.

The record reveals that the Veteran first submitted a service connection claim for CFS in March 1993.  An August 1993 rating decision denied the service connection claim.  His service treatment records and a September 1992 VA examination were associated with the claims filed at the time of the rating decision.  The Veteran was notified of the rating decision along with his appellate rights in August 1993.  The August 1993 rating decision became final.

Pursuant to applicable statutes, regulations, and case law, the Veteran's prior service connection claim for CFS cannot serve as the basis of the current effective date as the prior rating decision denying the service connection claim became final.  38 U.S.C. § 5110 ; 38 C.F.R. § 3.400.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

VA received no communication from the Veteran that could be construed as a service connection claim for chronic fatigue syndrome since the final August 1993 rating decision until June 2002.  The first communication regarding service connection for hearing loss was received in June 2002 and March 1, 2002 (an earlier date) serves as the current effective date for the grant of service connection for chronic fatigue syndrome. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but rather on the date that the application upon which service connection was eventually awarded was filed with VA or the date entitlement arose, whichever is later.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Here the Veteran has been provided an even earlier date of March 1, 2002 (the date Public Law 107-103, of the Veteran's Education and Benefits Expansion Act expanded the definition of "qualifying chronic disability" for service connection to include a medically unexplained illness such as chronic fatigue syndrome).  Given that the August 1993 rating decision is final, the AOJ has assigned the earliest possible effective date for the grant of service connection for chronic fatigue syndrome. As such, this appeal must be denied because the AOJ has already assigned the earliest possible effective date provided by law.

ORDER

An effective date earlier than March 1, 2002 for the grant of service connection for chronic fatigue syndrome, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


